Cooper, C. J.,
delivered the opinion of the court.
Notwithstanding that there has been since the adoption of the Code of 1871 a statute declaring in effect that no defense shall avail against a title acquired at a sale for taxes, unless it be shown that the taxes for which the sale was made had been paid before the sale, the decisions of this court have been uniform in construing this declaration, in connection with other provisions of law, as not preventing the owner from showing in defense a total departure from the provisions of law governing and directing the assessment and sales of land for taxesas that the roll was not returned at the time prescribed, Stovall v. Connor, 58 Miss. 138; that the collector purchased at his own sale, McLeod v. Burkhalter, 57 Miss. 65; that the sale was made at a wrong day, Tebault v. Britt, MS.; McGee v. Martin, 53 Miss. 519 ; Mead v. Day, 54 Miss. 58; Harkreader v. Clayton, 56 Miss. 383; that the taxes were levied at a meeting of the board not authorized by law, Smith v. Newson, 57 Miss. 138; that the board failed to make an order approving the roll, Davis v. Vanarsdale, 59 Miss. 367; that the description of the land was void for uncertainty, Dingey v. Paxton, 60 Miss. 1038. The act of the collector in selling the whole body of land without having first offered it in subdivisions, adding to each body an additional subdivision until the whole was exposed, exhibits such a departure from the scheme provided for the sale of delinquent land that we think the sale was properly held void by the Chancellor.

The decree is affirmed.